Citation Nr: 1646723	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased disability rating for lumbosacral strain with degenerative disc disease at L5-S1, rated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 through September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's July 2007 claim for an increased disability rating for lumbosacral strain with degenerative disc disease at L5-S1, rated at that time as 20 percent disabling.  The Veteran perfected a timely appeal of that denial.

In the course of subsequent claims development, the RO granted a higher 40 percent disability rating for lumbosacral strain with degenerative disc disease at L5-S1, effective March 5, 2013.  The Veteran did not express satisfaction with that partial grant.  Accordingly, he was presumed to be seeking the maximum available benefit for his lumbosacral strain with degenerative disc disease at L5-S1.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Testimony was received from the Veteran during a July 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

In November 2015, the Board granted a higher 40 percent disability rating for the Veteran's back disability, pursuant to DC 5242 and the General Rating Formula for Diseases and Injuries of the Spine, prior to March 5, 2013; however, denied the Veteran's claim for a disability rating in excess of 40 percent for his back disability from March 5, 2013.

The Veteran subsequently sought appeal of the Board's decision.  In August 2016, counsel acting for the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand.  In it, the parties noted expressly that they did not wish to disturb the Board decision to the extent that it awarded a higher 40 percent disability rating prior to March 5, 2013; however, did contest the Board decision  to the extent that it denied a disability rating higher than 40 percent throughout the entire appeal period.  In the motion, the parties argued that the Board failed to consider whether an extra-schedular disability rating was warranted for the Veteran's back disability.  In that regard, the parties noted, the evidence indicates that the Veteran's back problems have caused him to be wheelchair bound since 2007, caused difficulty sleeping due to pain, cause him to be unable to have sexual intercourse with his spouse, and interferes with his ability to work.  On those bases, the parties moved that the Court remand the issues concerning the Veteran's back disability to the Board, for consideration of whether the Veteran is entitled to a disability rating higher than 40 percent on both a schedular and extra-schedular basis.  The parties' motion was granted by the Court in an August 2016 order.

Subsequently, the Board's decision was effectuated in a November 2016 rating decision that assigned an effective date of July 24, 2007 for the assigned 40 percent disability rating.  The effective date assigned in the rating decision coincides with the date of receipt of the Veteran's claim for a higher disability rating.

In view of the foregoing history, the question returning on appeal to the Board is whether the Veteran is entitled, on both a schedular and extra-schedular basis to a disability rating higher than 40 percent for lumbosacral strain with degenerative disc disease at L5-S1, for the appeal period pertinent to the Veteran's July 2007 claim for an increased disability rating.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's lumbosacral strain with degenerative disc disease at L5-S1 has been manifested primarily by pain, stiffness, decreased thoracolumbar motion that includes forward flexion  to 30 degrees, decreased ambulation marked by inability to stand or walk independently and the need to use a wheelchair for ambulating; however, has not been productive of ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent for lumbosacral strain with degenerative disc disease at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

An October 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected lumbosacral strain with degenerative disc disease at L5-S1.  The letter also provided the Veteran with notice of the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, VA treatment records, identified and relevant private treatment records, social security records, and employment information have been obtained and associated with the record.  VA examinations for the Veteran's spine and lower extremities were conducted in July 2007, November 2007, December 2007, June 2009, October 2010, and March 2013.  Evidence received since the most recent March 2013 examination does not indicate that the Veteran's condition has changed such as to warrant a new VA examination to reassess the symptoms and severity of his disabilities.  As such, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's back disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities of the musculoskeletal system, such as those involving the spine, are defined primarily as the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

As noted above, the question posed in this appeal is whether the Veteran is entitled, on both a schedular and extra-schedular basis to a disability rating higher than 40 percent for lumbosacral strain with degenerative disc disease at L5-S1, for the appeal period pertinent to the Veteran's July 2007 claim for an increased disability rating.  Throughout the period relevant to this appeal, the Veteran's back disability has been rated in accordance with the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  DC 5242 governs disabilities due to degenerative arthritis of the spine.  Regardless of which criteria between DC 5235 through 5242 are applied, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, a 40 percent disability rating is appropriate where the evidence demonstrates disability marked by forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

Ankylosis is defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, ratings based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  Indeed, a March 2008 rating decision granted service connection for right lower extremity radiculopathy associated with the Veteran's spine disability, effective May 24, 2007, with a 10 percent initial disability rating.  A subsequent May 2010 rating decision granted a higher 20 percent disability rating, effective from March 23, 2009.  Although the Board accepts jurisdiction over the issues concerning the Veteran's entitlement to higher disability ratings for the right lower extremity radiculopathy, that issue is not subject to this appeal.

Additional criteria for rating spine disabilities marked by intervertebral disc syndrome (IVDS) are provided under DC 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, IVDS that is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months is assigned a 40 percent disability rating.  A 60 percent disability rating contemplates IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Under the regulations, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Turning to the evidence relevant to the appeal period, an April 2006 lumbar spine MRI showed moderate disc space narrowing with prominent intraosseous disc herniation at L2, as well as L5-S1 bilateral facet joint arthritis.  A repeat MRI in June 2007 indicated normal spine alignment and curvature.

Records from subsequent VA treatment received by the Veteran through September 2007 document ongoing complaints of back pain.  In June 2007, he was issued a wheelchair to assist with ambulation, which was impaired by the Veteran's spine disability.  Records from treatment in July and September of 2007 indicate that the Veteran was using his wheelchair most of the time.

During a November 2007 VA spine examination, the Veteran continued to report radiating back pain, stiffness, and decreased mobility.  He stated that he was having flare-ups marked by increased back pain that was described as being 10 out of 10 in severity and that reportedly necessitated bed rest.  In terms of function, the Veteran reported that he needed assistance with all daily activities.  He reported that he had as many as 30 incapacitating episodes a month (365 incapacitating episodes a year), with each such episode lasting a full day.  He reported to the examiner that bed rest was being recommended by his VA physician, Dr. C.

The Veteran reported to the examination in a wheelchair.  On examination, he demonstrated abnormal gait and posture.  Tenderness was noted over the thoracolumbar spine.  Straight leg raises were positive on the right.  Apparently because he was bound to his wheelchair, the Veteran was unable to demonstrate any thoracolumbar motion.  Still, there was no evidence of spasms or ankylosis and the examiner determined that there were no signs of IVDS.

Later in November 2007, the Veteran was apparently transported by ambulance for VA treatment for reported severe back pain that was radiating into his right lower extremity.  VA treatment records dated December 2007 reflect that the Veteran sought VA treatment for ongoing back pain that continued to radiate into his right lower extremity and foot.  He also reported weakness and that he continued to use his wheelchair for ambulating.  During physical examination, treating medical staff noted that the spinal axis was normal.

A lumbar spine MRI conducted during VA treatment in January 2008 showed that the Veteran's spinal contour and alignment remained normal; however, evidence of a chronic Schmorl's node fracture was seen at the L2 level of the thoracolumbar spine.

The Veteran was afforded a new VA spine examination in October 2010.  At that time, he reported stiffness, fatigue, spasms, and decreased thoracolumbar motion.  He reported also that he was unable to walk or run and that he was having flare-ups of back pain.

On examination, the Veteran was noted again for being bound to his wheelchair.  Thoracolumbar motion tests could not be performed due to the Veteran being wheelchair bound.  Still, the examination revealed no evidence of radiating pain, spasms, guarding, weakness, abnormal muscle tone, abnormal spine contour, or ankylosis.  Tenderness was noted over the thoracolumbar spine and straight leg raising was positive on the right.  The examiner diagnosed intervertebral disc syndrome and opined overall that the Veteran had moderate impairment of his usual occupation and mild impairment of his activities of daily living.

During re-examination of the Veteran's spine in March 2013, the Veteran reported that he was able to perform all of his own personal care and was able to perform chores that did not require standing or walking.  He reported that he was able to use the computer, read, and paint.  He stated that he was unable to prepare food, bathe himself, groom himself, and toilet by himself.  Again, the Veteran was noted using a wheelchair, and he reported to the examiner that he used his wheelchair and crutches in performing his daily activities.

On physical examination, the Veteran demonstrated normal posture but abnormal stuttering gait due to back pain and right leg weakness.  The examiner opined that the Veteran was able to walk unassisted only within his home and that otherwise he required the use of a walker and/or two canes.  Still, the examiner opined that the Veteran was able to leave his home without restriction.  Demonstrated thoracolumbar motion included flexion to 30 degrees, loss of 10 degrees of extension, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The Veteran demonstrated that he was unable to stand for more than short periods of time.

During his July 2015 video conference hearing, the Veteran testified that he continues to experience daily and constant low back pain and that his pain symptoms were worsened when his body was in certain positions.  He testified further that the pain symptoms disrupted his sleep and impaired his ability to drive.  According to the Veteran, he required bed rest seven to 10 days a month because of his back pain.  In terms of function, he stated that he was able to stand for no more than a couple of minutes at a time and that he was unable to sit for long periods.  He testified that he was required to change positions approximately once every couple of minutes.  Although he testified that he still used a wheelchair during periods of particularly intense pain, he denied needing his wheelchair all of the time.  He testified that pain symptoms caused him difficulty sleeping and that he slept only one and a half to three hours per night.  He added that he was unable to be intimate with his spouse, also apparently due to back pain.

The evidence shows that, for all periods relevant to this appeal, the Veteran's thoracolumbar spine strain and degenerative disc disease were manifested primarily by symptoms of pain, stiffness, decreased thoracolumbar motion that includes forward flexion to no less than 30 degrees, and decreased ambulation marked by inability to stand or walk independently.  Notably, there is no indication in the record that the Veteran's back disability has been marked by ankylosis, and indeed, the extent of thoracolumbar flexion shown during the appeal period is not consistent with ankylosis of any kind.  Under the circumstances, the criteria for a schedular disability rating higher than 40 percent under the General Formula are not met.

As noted above, other criteria for spine disabilities due to IVDS are available under DC 5243 and the IVDS Formula.  Indeed, the October 2010 VA spine examination revealed IVDS.  Here, the Board is mindful that the Veteran reported previously during a November 2007 VA examination that he had 365 incapacitating episodes over the previous calendar year, with each such episode lasting one full day, and that bed rest was prescribed by his treating VA physician.  The Board finds that the Veteran's statements regarding incapacitating episodes and bed rest, made during his November 2007 examination, are not credible.

In addressing lay evidence and determining what, if any, probative value may be attached to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to state for the record whether he has had incapacitating episodes, the frequency and duration of such episodes, and whether he has been prescribed bed rest.  The Veteran's claims essentially of being in a constant state of incapacitation and requiring constant bed rest over the period from November 2006 through November 2007, however, are not credible and are not supported by the other evidence in the record.  Initially, the Board observes that VA treatment records in the claims file, which correspond to treatment received by the Veteran within the time from 2006 through 2007, make no reference at all to any prescribed bed rest.  Thus, the Veteran's assertion during the November 2007 examination that he had been prescribed bed rest does not appear to be consistent with the record.  Moreover, although those records do note complaints of ongoing low back pain, they also make no reference to incapacitation, whether reported subjectively or observed during objective examination and treatment.  Social security records in the claims file indicate that the Veteran has received disability benefits; nonetheless, show that the basis of the Veteran's disability was his mental health disorder and not his spine disorder.  Indeed, the records obtained from the Social Security Administration (SSA) also contain no express fact or medical finding that is consistent with the Veteran's claimed incapacitation.

Also concerning IVDS, the March 2013 VA examination made no mention of IVDS.  Notably, the Veteran did not report at that time having any periods of incapacitation or that he has required physician-prescribed bed rest.  Indeed, he reported during the March 2013 examination that, although he still required the use of a wheelchair, he was independent in his chores and with activities that did not require prolonged periods of standing or walking.  He stated that he was able to use a computer, read, and paint.  Consistent with the above, the record does not contain any private or VA treatment records which reflect any periods of incapacitation or in-patient care; nor do they reflect any prescribed bed rest.

Given the inconsistencies noted above, the Board concludes that the Veteran's assertions regarding any periods of incapacitation, and, that he was prescribed bed rest, are not credible.  As such, those assertions are not entitled to any probative weight.  See Layno, 6 Vet. App. at 469; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Under the circumstances, consideration of a disability rating higher than 40 percent under DC 5243 and the IVDS Formula is also not warranted.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the impairment caused by the Veteran's back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2015).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's lower extremity peripheral neuropathies are inadequate.  The Board has taken note of the Veteran's complaints of spine pain and stiffness, as well as reported functional impairment which includes his predominant use of a wheelchair, crutches, and other assistive devices for ambulating; sleep difficulties; and, inability to be intimate with his spouse.  Still, the Board points out that, '[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Whether the upper or lower extremities, the back or abdominal wall, the eyes or ears, or the cardiovascular, digestive, or other system, or psyche are affected, evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support."  38 C.F.R. § 4.10.

Mindful of the foregoing principles, a comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria under the General Formula shows that the applied criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the Board emphasizes again that the extent of thoracolumbar motion shown throughout the course of appeal is not consistent with, nor does it approximate, the degree of lost thoracolumbar motion that would be expected if ankylosis were present in the Veteran's spine.  Further, although the Veteran has reported the inability to perform the activities mentioned above, such inability are functional effects that are already contemplated by 38 C.F.R. § 4.10 and the applied rating criteria.  To conclude, the rating criteria under the General Formula reasonably describe the Veteran's disability level and symptomatology.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The evidence shows, however, that the severity and impairment associated with the Veteran's back disability have been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

For the foregoing reasons, the Veteran is not entitled to a disability rating higher than 40 percent for lumbosacral strain with degenerative disc disease at L5-S1 on a schedular basis.  Also, the criteria for triggering the procedures set forth under 38 C.F.R. § 3.321 for consideration of an extra-schedular disability rating are not met.  This appeal is denied.


ORDER

An increased disability rating for lumbosacral strain with degenerative disc disease at L5-S1, rated as 40 percent disabling, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


